EXHIBIT 10.44
 
COLONIAL PROPERTIES TRUST
2008 OMNIBUS INCENTIVE PLAN
 

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.44
COLONIAL PROPERTIES TRUST
2008 OMNIBUS INCENTIVE PLAN
          Colonial Properties Trust, an Alabama real estate investment trust
(the “Company”), sets forth herein the terms of its 2008 Omnibus Incentive Plan
(the “Plan”), as follows:
1. PURPOSE
          The Plan is intended to enhance the Company’s and its Affiliates’ (as
defined herein) ability to attract and retain highly qualified officers,
trustees, key employees, and other persons, and to motivate such persons to
serve the Company and its Affiliates and to expend maximum effort to improve the
business results and earnings of the Company, by providing to such persons an
opportunity to acquire or increase a direct proprietary interest in the
operations and future success of the Company. To this end, the Plan provides for
the grant of share options, share appreciation rights, restricted shares, share
units (including deferred share units), and unrestricted shares. Any of these
awards may, but need not, be made as performance incentives to reward attainment
of annual or long-term performance goals in accordance with the terms hereof.
Share options granted under the Plan may be non-qualified share options or
incentive share options, as provided herein, except that share options granted
to outside trustees and any consultants or advisers providing services to the
Company or an Affiliate shall in all cases be non-qualified share options.
2. DEFINITIONS
          For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:
     2.1 “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary. For purposes of
granting share options or share appreciation rights, an entity may not be
considered an Affiliate unless the Company holds a “controlling interest” in
such entity, where the term “controlling interest” has the same meaning as
provided in Treasury Regulation 1.414(c)-2(b)(2)(i), provided that the language
“at least 50 percent” is used instead of “at least 80 percent” and, provided
further, that where granting of share options or share appreciation rights is
based upon a legitimate business criteria, the language “at least 20 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation 1.414(c)-2(b)(2)(i).
     2.2 “Award” means a grant of an Option, Share Appreciation Right,
Restricted Share, Unrestricted Share, Share Unit, Performance Share, or
Performance Unit under the Plan.
     2.3 “Award Agreement” means the agreement between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.
     2.4 “Benefit Arrangement” shall have the meaning set forth in Section 15
hereof.
     2.5 “Board” means the Board of Trustees of the Company.
     2.6 “Cause” means, as determined by the Board and unless otherwise provided
in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.
     2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

A-2



--------------------------------------------------------------------------------



 



     2.8 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.
     2.9 “Company” means Colonial Properties Trust.
     2.10 “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity owning 50% or more of the combined voting power of all
classes of shares of the Company.
     2.11 “Covered Employee” means a Grantee who is a covered employee within
the meaning of Section 162(m)(3) of the Code.
     2.12 “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Share Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
     2.13 “Effective Date” means March 7, 2008, the date the Plan was approved
by the Board.
     2.14 “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
     2.15 “Fair Market Value” means the value of a Share, determined as follows:
if on the Grant Date or other determination date the Shares are listed on an
established national or regional stock exchange, or are publicly traded on an
established securities market, the Fair Market Value of a Share shall be the
closing price of the Shares on such exchange or in such market (if there is more
than one such exchange or market the Board shall determine the appropriate
exchange or market) on the Grant Date or such other determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Shares is reported for such
trading day, on the next preceding day on which any sale shall have been
reported. If the Shares are not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Shares as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.
     2.16 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.
     2.17 “General Partner” means Colonial Properties Trust, the general partner
of Colonial Realty Limited Partnership.
     2.18 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board.

A-3



--------------------------------------------------------------------------------



 



     2.19 “Grantee” means a person who receives or holds an Award under the
Plan.
     2.20 “Incentive Share Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
     2.21 “Non-qualified Share Option” means an Option that is not an Incentive
Share Option.
     2.22 “Operating Partnership” means Colonial Realty Limited Partnership.
     2.23 “Option” means an option to purchase one or more Shares pursuant to
the Plan.
     2.24 “Option Price” means the exercise price for each Share subject to an
Option.
     2.25 “Other Agreement” shall have the meaning set forth in Section 15
hereof.
     2.26 “Outside Trustee” means a member of the Board who is not an officer or
employee of the Company.
     2.27 “Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of Colonial Realty Limited Partnership, as amended and/or
restated from time to time.
     2.28 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
     2.27 “Performance Share” means an Award under Section 14 herein and subject
to the terms of this Plan, denominated in Shares, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
     2.28 “Performance Unit” means an Award under Section 14 herein and subject
to the terms of this Plan, denominated in units, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
     2.29 “Plan” means this Colonial Properties Trust 2008 Omnibus Incentive
Plan.
     2.30 “Prior Plans” means the Company’s Third Amended and Restated Employee
Share Option and Restricted Share Plan, the Non-Employee Trustee Share Plan and
the Trustee Share Option Plan.
     2.31 “Purchase Price” means the purchase price for each Share pursuant to a
grant of Restricted Shares or Unrestricted Shares.
     2.32 “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.
     2.33 “Restricted Shares” means Shares awarded to a Grantee pursuant to
Section 11 hereof.
     2.34 “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 10 hereof.
     2.35 “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.
     2.36 “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the

A-4



--------------------------------------------------------------------------------



 



Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.
     2.37 “Service Provider” means an employee, officer or trustee of the
Company or an Affiliate, or a consultant or adviser (who is a natural person)
currently providing services to the Company or an Affiliate.
     2.38 “Share” means a common share of beneficial interest, par value $.01
per share, of the Company.
     2.39 “Share Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 10 hereof.
     2.40 “Share Unit” means a bookkeeping entry representing the equivalent of
one Share awarded to a Grantee pursuant to Section 11 hereof.
     2.41 “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.
     2.42 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.
     2.43 “Ten Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
Shares of the Company, its parent or any of its Subsidiaries. In determining
share ownership, the attribution rules of Section 424(d) of the Code shall be
applied.
     2.44“Unit Option” means an option to purchase one or more Units pursuant to
the Plan.
     2.45 “Units” means units of partnership interest of the Operating
Partnership (but does not include preferred interests in the Operating
Partnership).
     2.44 “Unrestricted Shares” means an Award pursuant to Section 12 hereof.
3. ADMINISTRATION OF THE PLAN
     3.1. Board
          The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s declaration of
trust and by-laws and applicable law. The Board shall have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by unanimous consent of the Board executed in
writing in accordance with the Company’s declaration of trust and by-laws and
applicable law. The interpretation and construction by the Board of any
provision of the Plan, any Award or any Award Agreement shall be final, binding
and conclusive.
     3.2. Committee.
          The Board from time to time may delegate to the Committee such powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section 3.1 above and other applicable provisions, as the Board
shall determine, consistent with the declaration of trust and by-laws of the
Company and applicable law.

A-5



--------------------------------------------------------------------------------



 



     (i) Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Trustees of the Company who:
(a) qualify as “outside directors” within the meaning of Section 162(m) of the
Code and who (b) meet such other requirements as may be established from time to
time by the Securities and Exchange Commission for plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act and who
(c) comply with the independence requirements of the stock exchange on which the
Shares are listed. Discretionary Awards to Outside Trustees may only be
administered by the Committee.
     (ii) The Board may also appoint one or more separate committees of the
Board, each composed of one or more trustees of the Company who need not be
Outside Trustees, who may administer the Plan with respect to employees or other
Service Providers who are not officers or trustees of the Company, may grant
Awards under the Plan to such employees or other Service Providers, and may
determine all terms of such Awards.
In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.
     3.3. Terms of Awards.
          Subject to the other terms and conditions of the Plan, the Board shall
have full and final authority to:
          (i) designate Grantees,
          (ii) determine the type or types of Awards to be made to a Grantee,
          (iii) determine the number of Shares to be subject to an Award,
          (iv) establish the terms and conditions of each Award (including, but
not limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, the treatment of an Award in the event of a change of control, and any
terms or conditions that may be necessary to qualify Options as Incentive Share
Options),
          (v) prescribe the form of each Award Agreement evidencing an Award,
and
          (vi) amend, modify, or supplement the terms of any outstanding Award.
Such authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to make or modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside the United States to recognize differences in local law, tax
policy, or custom. Notwithstanding the foregoing, no amendment, modification or
supplement of any Award shall, without the consent of the Grantee, impair the
Grantee’s rights under such Award.
          The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. In addition, the Company may
annul an Award if the Grantee is an employee of the Company or an

A-6



--------------------------------------------------------------------------------



 



Affiliate thereof and is terminated for Cause as defined in the applicable Award
Agreement or the Plan, as applicable.
          Furthermore, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 and any Grantee who knowingly engaged in the
misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-(12)month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.
     3.4. No Repricing
          Notwithstanding anything in this Plan to the contrary, no amendment or
modification may be made to an outstanding Option or SAR, including, without
limitation, by replacement of Options or SARs with cash or other award type,
that would be treated as a repricing under the rules of the stock exchange on
which the Shares are listed, in each case, without the approval of the
shareholders of the Company, provided, that, appropriate adjustments may be made
to outstanding Options and SARs pursuant to Section 17 or Section 5.3 and may be
made to make changes to achieve compliance with applicable law, including
Internal Revenue Code Section 409A.
     3.5. Deferral Arrangement.
          The Board may permit or require the deferral of any award payment into
a deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Share equivalents. Any such deferrals shall be made in a manner that
complies with Code Section 409A.
     3.6. No Liability.
          No member of the Board or the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award or
Award Agreement.
     3.7. Share Issuance/Book-Entry
          Notwithstanding any provision of this Plan to the contrary, the
issuance of the Shares under the Plan may be evidenced in such a manner as the
Board, in its discretion, deems appropriate, including, without limitation,
book-entry registration or issuance of one or more Share certificates.
4. SHARES SUBJECT TO THE PLAN
     4.1. Number of Shares Available for Awards
          Subject to adjustment as provided in Section 17 hereof, the number of
Shares available for issuance under the Plan shall be five million (5,000,000),
all of which may be granted as Incentive Share Options, increased by Shares
covered by awards granted under a Prior Plan that are not purchased or are
forfeited or expire, or otherwise terminate without delivery of any Shares
subject thereto, to the extent such Shares would again be available for issuance
under such Prior Plan. Shares issued or to be issued under the Plan shall be
authorized but unissued Shares; or, to the extent permitted by applicable law,
issued Shares that have been reacquired by the Company.

A-7



--------------------------------------------------------------------------------



 



     4.2. Adjustments in Authorized Shares
          The Board shall have the right to substitute or assume Awards in
connection with mergers, reorganizations, separations, or other transactions to
which Section 424(a) of the Code applies. The number of Shares reserved pursuant
to Section 4 shall be increased by the corresponding number of Awards assumed
and, in the case of a substitution, by the net increase in the number of Shares
subject to Awards before and after the substitution.
     4.3. Share Usage
          Shares covered by an Award shall be counted as used as of the Grant
Date. Any Shares that are subject to Awards of Options shall be counted against
the limit set forth in Section 4.1 as one (1) Share for every one (1) Share
subject to an Award of Options. With respect to SARs, the number of Shares
subject to an award of SARs will be counted against the aggregate number of
Shares available for issuance under the Plan regardless of the number of Shares
actually issued to settle the SAR upon exercise. Any Shares that are subject to
Awards other than Options or Share Appreciation Rights shall be counted against
the limit set forth in Section 4.1 as 3.60 Shares for every one (1) Share
granted. If any Shares covered by an Award granted under the Plan or a Prior
Plan are not purchased or are forfeited or expire, or if an Award otherwise
terminates without delivery of any Shares subject thereto or is settled in cash
in lieu of Shares, then the number of Shares counted against the aggregate
number of Shares available under the Plan with respect to such Award shall, to
the extent of any such forfeiture, termination or expiration, again be available
for making Awards under the Plan in the same amount as such Shares were counted
against the limit set forth in Section 4.1, provided that any Shares covered by
an Award granted under a Prior Plan will again be available for making Awards
under the Plan in the same amount as such Shares were counted against the limits
set forth in the applicable Prior Plan. The number of Shares available for
issuance under the Plan shall not be increased by (i) any Shares tendered or
withheld or Award surrendered in connection with the purchase of Shares upon
exercise of an Option as described in Section 13.2, or (ii) any Shares deducted
or delivered from an Award payment in connection with the Company’s tax
withholding obligations as described in Section 18.3.
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
     5.1. Effective Date.
          The Plan shall be effective as of the Effective Date, subject to
approval of the Plan by the Company’s shareholders within one year of the
Effective Date. Upon approval of the Plan by the shareholders of the Company as
set forth above, all Awards made under the Plan on or after the Effective Date
shall be fully effective as if the shareholders of the Company had approved the
Plan on the Effective Date. If the shareholders fail to approve the Plan within
one year of the Effective Date, any Awards made hereunder shall be null and void
and of no effect. Following the Effective Date no awards will be made under the
Prior Plans.
     5.2. Term.
          The Plan shall terminate automatically ten (10) years after the
Effective Date and may be terminated on any earlier date as provided in
Section 5.3.
     5.3. Amendment and Termination of the Plan
          The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any Shares as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s shareholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements. In addition, an amendment will be
contingent on approval of the Company’s shareholders if the amendment would:
(i) materially increase the benefits accruing to participants under the Plan,
(ii) materially increase the aggregate number of Shares that may be issued under
the Plan, or (iii) materially modify the requirements as to eligibility for
participation in the

A-8



--------------------------------------------------------------------------------



 



Plan. No Awards shall be made after termination of the Plan. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, impair rights or obligations under any Award theretofore awarded under
the Plan.
6. AWARD ELIGIBILITY AND LIMITATIONS
     6.1. Service Providers and Other Persons
          Subject to this Section 6, Awards may be made under the Plan to:
(i) any Service Provider to the Company or of any Affiliate, including any
Service Provider who is an officer or trustee of the Company, or of any
Affiliate, as the Board shall determine and designate from time to time and (ii)
any other individual whose participation in the Plan is determined to be in the
best interests of the Company by the Board.
     6.2. Successive Awards and Substitute Awards.
          An eligible person may receive more than one Award, subject to such
restrictions as are provided herein. Notwithstanding Sections 8.1 and 10.1, the
Option Price of an Option or the grant price of a SAR that is a Substitute Award
(as defined in Section 2.42) may be less than 100% of the Fair Market Value of a
Share on the original date of grant; provided, that, the Option Price or grant
price is determined in accordance with the principles of Code Section 424 and
the regulations thereunder.
7. AWARD AGREEMENT
          Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Share Options or Incentive Share
Options, and in the absence of such specification such options shall be deemed
Non-qualified Share Options.
8. TERMS AND CONDITIONS OF OPTIONS
     8.1. Option Price
          The Option Price of each Option shall be fixed by the Board and stated
in the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
on the Grant Date of a Share; provided, however, that in the event that a
Grantee is a Ten Percent Shareholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Share Option shall be not less
than 110 percent of the Fair Market Value of a Share on the Grant Date. In no
case shall the Option Price of any Option be less than the par value of a Share.
     8.2. Vesting.
               Subject to Sections 8.3 and 17.3 hereof, each Option granted
under the Plan shall become exercisable at such times and under such conditions
as shall be determined by the Board and stated in the Award Agreement. For
purposes of this Section 8.2, fractional numbers of Shares subject to an Option
shall be rounded down to the next nearest whole number.
     8.3. Term.
          Each Option granted under the Plan shall terminate, and all rights to
purchase Shares thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option; provided, however, that
in the event that the

A-9



--------------------------------------------------------------------------------



 



Grantee is a Ten Percent Shareholder, an Option granted to such Grantee that is
intended to be an Incentive Share Option shall not be exercisable after the
expiration of five years from its Grant Date.
     8.4. Termination of Service.
          Each Award Agreement shall set forth the extent to which the Grantee
shall have the right to exercise the Option following termination of the
Grantee’s Service. Such provisions shall be determined in the sole discretion of
the Board, need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of Service.
     8.5. Limitations on Exercise of Option.
          Notwithstanding any other provision of the Plan, in no event may any
Option be exercised, in whole or in part, prior to the date the Plan is approved
by the shareholders of the Company as provided herein or after the occurrence of
an event referred to in Section 17 hereof which results in termination of the
Option.
     8.6. Method of Exercise.
          Subject to the terms of Article 13 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of notice
of exercise on any business day, at the Company’s principal office, on the form
specified by the Company. Such notice shall specify the number of Shares with
respect to which the Option is being exercised and shall be accompanied by
payment in full of the Option Price of the Shares for which the Option is being
exercised plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to an Award.
     8.7. Rights of Holders of Options
          Unless otherwise stated in the applicable Award Agreement, an
individual holding or exercising an Option shall have none of the rights of a
shareholder (for example, the right to receive cash or dividend payments or
distributions attributable to the subject Shares or to direct the voting of the
subject Shares) until the Shares covered thereby are fully paid and issued to
him. Except as provided in Section 17 hereof, no adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date of such issuance.
     8.8. Delivery of Share Certificates.
          Promptly after the exercise of an Option by a Grantee and the payment
in full of the Option Price, such Grantee shall be entitled to the issuance of a
shares certificate or certificates evidencing his or her ownership of the Shares
subject to the Option.
     8.9. Transferability of Options
          Except as provided in Section 8.10, during the lifetime of a Grantee,
only the Grantee (or, in the event of legal incapacity or incompetency, the
Grantee’s guardian or legal representative) may exercise an Option. Except as
provided in Section 8.10, no Option shall be assignable or transferable by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution.
     8.10. Family Transfers.
          If authorized in the applicable Award Agreement, a Grantee may
transfer, not for value, all or part of an Option which is not an Incentive
Share Option to any Family Member. For the purpose of this Section 8.10, a “not
for value” transfer is a transfer which is (i) a gift, (ii) a transfer under a
domestic relations order in settlement of marital property rights; or (iii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Grantee) in exchange for an interest in that
entity. Following a transfer under this Section 8.10, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Options are
prohibited except to Family Members of the original Grantee in

A-10



--------------------------------------------------------------------------------



 



accordance with this Section 8.10 or by will or the laws of descent and
distribution. The events of termination of Service of Section 8.4 hereof shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods specified, in Section 8.4.
     8.11. Limitations on Incentive Share Options.
          An Option shall constitute an Incentive Share Option only (i) if the
Grantee of such Option is an employee of the Company or any Subsidiary of the
Company; (ii) to the extent specifically provided in the related Award
Agreement; and (iii) to the extent that the aggregate Fair Market Value
(determined at the time the Option is granted) of the Shares with respect to
which all Incentive Share Options held by such Grantee become exercisable for
the first time during any calendar year (under the Plan and all other plans of
the Grantee’s employer and its Affiliates) does not exceed $100,000. This
limitation shall be applied by taking Options into account in the order in which
they were granted.
     8.12. Notice of Disqualifying Disposition
          If any Grantee shall make any disposition of Shares issued pursuant to
the exercise of an Incentive Share Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.
9. GRANT AND EXERCISE OF UNIT OPTIONS
     9.1 Issuance of Unit Options
          Upon the issuance of an Option, and in accordance with Section 4.2(B)
of the Partnership Agreement, the General Partner shall be deemed automatically
to have caused the Operating Partnership to issue to the General Partner a
corresponding Unit Option on terms identical to those of such Option.
     9.2 Exercise of Unit Options
          A Unit Option shall be deemed exercised automatically, upon the
exercise by an Optionee of the corresponding Option, as to the number of Units
equal to the number of Shares for which such Option is exercised. The General
Partner shall then cause the Operating Partnership to issue such Units to the
General Partner, and the Company shall remit payment for such Units to the
General Partner, which shall then remit payment to the Operating Partnership,
all in accordance with Section 4.2(B) of the Partnership Agreement.
     9.2 Termination of Unit Options
          Upon the termination of an Option, the corresponding Unit Option also
shall terminate.
10. TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS
     10.1. Right to Payment and Grant Price.
          A SAR shall confer on the Grantee to whom it is granted a right to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
Share on the date of exercise over (B) the grant price of the SAR as determined
by the Board. The Award Agreement for a SAR shall specify the grant price of the
SAR, which shall be at least the Fair Market Value of a Share on the date of
grant. SARs may be granted in conjunction with all or part of an Option granted
under the Plan or at any subsequent time during the term of such Option, in
conjunction with all or part of any other Award or without regard to any Option
or other Award; provided that a SAR that is granted subsequent to the Grant Date
of a related Option must have a SAR Price that is no less than the Fair Market
Value of one Share on the SAR Grant Date.

A-11



--------------------------------------------------------------------------------



 



     10.2. Other Terms.
          The Board shall determine at the date of grant or thereafter, the time
or times at which and the circumstances under which a SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which SARs shall cease to be
or become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Shares will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.
     10.3. Term.
          Each SAR granted under the Plan shall terminate, and all rights
thereunder shall cease, upon the expiration of ten years from the date such SAR
is granted, or under such circumstances and on such date prior thereto as is set
forth in the Plan or as may be fixed by the Board and stated in the Award
Agreement relating to such SAR.
     10.4. Transferability of SARS
          Except as provided in Section 10.5, during the lifetime of a Grantee,
only the Grantee (or, in the event of legal incapacity or incompetency, the
Grantee’s guardian or legal representative) may exercise a SAR. Except as
provided in Section 10.5, no SAR shall be assignable or transferable by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution.
     10.5. Family Transfers.
          If authorized in the applicable Award Agreement, a Grantee may
transfer, not for value, all or part of a SAR to any Family Member. For the
purpose of this Section 10.5, a “not for value” transfer is a transfer which is
(i) a gift, (ii) a transfer under a domestic relations order in settlement of
marital property rights; or (iii) a transfer to an entity in which more than
fifty percent of the voting interests are owned by Family Members (or the
Grantee) in exchange for an interest in that entity. Following a transfer under
this Section 10.5, any such SAR shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred SARs are prohibited except to Family Members of the
original Grantee in accordance with this Section 10.5 or by will or the laws of
descent and distribution.
11. TERMS AND CONDITIONS OF RESTRICTED SHARES AND SHARE UNITS
     11.1. Grant of Restricted Shares or Share Units.
          Awards of Restricted Shares or Share Units may be made for no
consideration (other than par value of the Shares which is deemed paid by
Services already rendered).
     11.2. Restrictions.
          At the time a grant of Restricted Shares or Share Units is made, the
Board may, in its sole discretion, establish a period of time (a “restricted
period”) applicable to such Restricted Shares or Share Units. Each Award of
Restricted Shares or Share Units may be subject to a different restricted
period. The Board may in its sole discretion, at the time a grant of Restricted
Shares or Share Units is made, prescribe restrictions in addition to or other
than the expiration of the restricted period, including the satisfaction of
corporate or individual performance objectives, which may be applicable to all
or any portion of the Restricted Shares

A-12



--------------------------------------------------------------------------------



 



or Share Units as described in Article 14. Notwithstanding the foregoing terms
of this Section 11.2, and subject to Section 11.9 below, (i) Restricted Shares
and Share Units that vest solely by the passage of time shall not vest in full
in less than three (3) years from the Grant Date, and (ii) Restricted Shares and
Share Units that vest, or for which vesting may be accelerated, by achieving
performance targets shall not vest in full in less than one (1) year from the
Grant Date. The foregoing restriction shall not apply to Restricted Shares or
Share Units assumed in connection with mergers, reorganizations, separations, or
other transactions to which Section 424(a) of the Code applies. Neither
Restricted Shares nor Share Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Shares or Share Units.
     11.3. Restricted Share Certificates.
          The Company shall issue, in the name of each Grantee to whom
Restricted Shares have been granted, share certificates representing the total
number of Restricted Shares granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Shares are forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.
     11.4. Rights of Holders of Restricted Shares.
          Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Shares shall have the right to vote such Shares and the right to
receive any dividends declared or paid with respect to such Shares. The Board
may provide that any dividends paid on Restricted Shares must be reinvested in
Shares, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Shares. All distributions, if any,
received by a Grantee with respect to Restricted Shares as a result of any share
split, share dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.
     11.5. Rights of Holders of Share Units.
               11.5.1. Voting and Dividend Rights.
          Holders of Share Units shall have no rights as shareholders of the
Company. The Board may provide in an Award Agreement evidencing a grant of Share
Units that the holder of such Share Units shall be entitled to receive, upon the
Company’s payment of a cash dividend on its outstanding Shares, a cash payment
for each Share Unit held equal to the per-share dividend paid on the Shares.
Such Award Agreement may also provide that such cash payment will be deemed
reinvested in additional Share Units at a price per unit equal to the Fair
Market Value of a Share on the date that such dividend is paid.
               11.5.2. Creditor’s Rights.
          A holder of Share Units shall have no rights other than those of a
general creditor of the Company. Share Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.
     11.6. Termination of Service.
               (a) Unless the Board otherwise provides in an Award Agreement or
in writing after the Award Agreement is issued, upon the termination of a
Grantee’s Service, any Restricted Shares or Share Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of Restricted Shares or Share Units, the Grantee shall have no
further rights with respect to such Award, including but not limited to

A-13



--------------------------------------------------------------------------------



 



any right to vote Restricted Shares or any right to receive dividends with
respect to Restricted Shares or Share Units.
               (b) Notwithstanding the terms of Section 11.6(a), and subject to
Section 11.9 below, the Board may not (i) grant Restricted Shares or Share Units
that provide for acceleration of vesting, except in the case of a Grantee’s
death, disability or retirement, or upon or in connection with a Corporate
Transaction, or upon the satisfaction of performance-based vesting conditions as
provided in Section 11.2; or (ii) waive vesting restrictions or conditions
applicable to Restricted Shares or Share Units, except in the case of a
Grantee’s death, disability or retirement or upon or in connection with a
Corporation Transaction. The foregoing restriction shall not apply to Restricted
Shares or Share Unit Awards assumed in connection with mergers, reorganizations,
separations, or other transactions to which Section 424(a) of the Code applies.
     11.7. Purchase of Restricted Shares and Shares Subject to Share Units.
          The Grantee shall be required, to the extent required by applicable
law, to purchase the Restricted Shares or Shares subject to vested Share Units
from the Company at a Purchase Price equal to the greater of (i) the aggregate
par value of the Shares represented by such Restricted Shares or Share Units
(ii) the Purchase Price, if any, specified in the Award Agreement relating to
such Restricted Shares or Share Units. The Purchase Price shall be payable in a
form described in Section 13 or, in the discretion of the Board, in
consideration for past or future Services rendered to the Company or an
Affiliate.
     11.8. Delivery of Shares.
          Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to Restricted Shares or Share Units settled in Shares shall lapse,
and, unless otherwise provided in the Award Agreement, a share certificate for
such Shares shall be delivered, free of all such restrictions, to the Grantee or
the Grantee’s beneficiary or estate, as the case may be. Neither the Grantee,
nor the Grantee’s beneficiary or estate, shall have any further rights with
regard to a Share Unit once the Shares represented by the Share Unit has been
delivered.
     11.9. Unrestricted Pool.
          Notwithstanding anything to the contrary in this Plan, Restricted
Shares and Share Unit Awards may be (i) granted with vesting terms that do not
comply with the requirements of Section 11.2; (ii) granted with terms providing
for the acceleration of vesting that do not comply with Section 11.6(b), and/or
(iii) subsequent to the date of grant, modified to provide acceleration of
vesting terms that do not comply with Section 11.6(b), provided that, in no
event, shall the aggregate number of shares underlying Restricted Shares and
Share Unit Awards granted or modified as contemplated in this Section 11.9
exceed five percent of the shares authorized for issuance in Section 4.1 hereof.
12. TERMS AND CONDITIONS OF UNRESTRICTED SHARE AWARDS
          The Board may, in its sole discretion, grant (or sell at par value or
such other higher purchase price determined by the Board) an Unrestricted Share
Award to any Grantee pursuant to which such Grantee may receive Shares free of
any restrictions (“Unrestricted Shares”) under the Plan; provided, however,
that, in the aggregate, no more than five percent of the shares reserved for
issuance under this Plan may be granted pursuant to this Section 12 and the
exceptions set forth in Section 11.9. Unrestricted Share Awards may be granted
or sold as described in the preceding sentence in respect of past services and
other valid consideration, or in lieu of, or in addition to, any cash
compensation due to such Grantee.

A-14



--------------------------------------------------------------------------------



 



13. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES
     13.1. General Rule.
          Payment of the Option Price for the Shares purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Shares shall be made
in cash or in cash equivalents acceptable to the Company.
     13.2. Surrender of Shares.
          To the extent the Award Agreement so provides, payment of the Option
Price for Shares purchased pursuant to the exercise of an Option or the Purchase
Price for Restricted Shares may be made all or in part through the tender or
attestation to the Company of Shares, which shall be valued, for purposes of
determining the extent to which the Option Price or Purchase Price has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.
     13.3. Cashless Exercise.
          With respect to an Option only (and not with respect to Restricted
Shares), to the extent permitted by law and to the extent the Award Agreement so
provides, payment of the Option Price for Shares purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell Shares and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 18.3.
     13.4. Other Forms of Payment.
          To the extent the Award Agreement so provides, payment of the Option
Price for Shares purchased pursuant to exercise of an Option or the Purchase
Price for Restricted Shares may be made in any other form that is consistent
with applicable laws, regulations and rules, including, without limitation,
Service.
14. TERMS AND CONDITIONS OF PERFORMANCE SHARES AND PERFORMANCE UNITS
     14.1. Grant of Performance Units/Performance Shares.
          Subject to the terms and provisions of this Plan, the Board, at any
time and from time to time, may grant Performance Units and/or Performance
Shares to Participants in such amounts and upon such terms as the Committee
shall determine.
     14.2. Value of Performance Units/Performance Shares.
          Each Performance Unit shall have an initial value that is established
by the Board at the time of grant. The Board shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or number of Performance Units/Performance Shares that will be
paid out to the Participant.
     14.3. Earning of Performance Units/Performance Shares.
          Subject to the terms of this Plan, after the applicable Performance
Period has ended, the holder of Performance Units/Performance Shares shall be
entitled to receive payout on the value and number of Performance
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved. The Board shall have the ability, which it
may exercise in its sole discretion, to alter the

A-15



--------------------------------------------------------------------------------



 



performance goals to take into account unusual or nonrecurring events or items
or other factors the Board considers relevant.
     14.4. Form and Timing of Payment of Performance Units/Performance Shares.
          Payment of earned Performance Units/Performance Shares shall be as
determined by the Board and as evidenced in the Award Agreement. Subject to the
terms of this Plan, the Board, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.
     14.5. Settlement of Awards; Other Terms.
          Settlement of such Awards shall be in cash, Shares, other Awards or
other property, in the discretion of the Board. The Board shall specify the
circumstances in which such Performance Shares or Performance Units shall be
paid or forfeited in the event of termination of Service by the Grantee prior to
the end of a performance period or settlement of Awards.
15. PARACHUTE LIMITATIONS
          Notwithstanding any other provision of this Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Grantee with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Option, Restricted Share, Share Unit, Performance Share or Performance
Unit held by that Grantee and any right to receive any payment or other benefit
under this Plan shall not become exercisable or vested (i) to the extent that
such right to exercise, vesting, payment, or benefit, taking into account all
other rights, payments, or benefits to or for the Grantee under this Plan, all
Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Grantee under this Plan to be considered a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code as then in effect (a
“Parachute Payment”) and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by the Grantee from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Grantee without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Grantee under any Other Agreement or any Benefit
Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment; provided, however, that in order
to comply with Section 409A of the Code, the reduction or elimination will be
performed in the order in which each dollar of value subject to an Award reduces
the Parachute Payment to the greatest extent.

A-16



--------------------------------------------------------------------------------



 



16. REQUIREMENTS OF LAW
     16.1. General.
          The Company shall not be required to sell or issue any Shares under
any Award if the sale or issuance of such Shares would constitute a violation by
the Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
Shares, no Shares may be issued or sold to the Grantee or any other individual
exercising an Option pursuant to such Award unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company, and any delay caused thereby shall
in no way affect the date of termination of the Award. Without limiting the
generality of the foregoing, in connection with the Securities Act, upon the
exercise of any Option or any SAR that may be settled in Shares or the delivery
of any Shares underlying an Award, unless a registration statement under such
Act is in effect with respect to the Shares covered by such Award, the Company
shall not be required to sell or issue such Shares unless the Board has received
evidence satisfactory to it that the Grantee or any other individual exercising
an Option may acquire such Shares pursuant to an exemption from registration
under the Securities Act. Any determination in this connection by the Board
shall be final, binding, and conclusive. The Company may, but shall in no event
be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or a SAR or the issuance of
Shares pursuant to the Plan to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option (or SAR that may be settled in Shares) shall not be
exercisable until the Shares covered by such Option (or SAR) are registered or
are exempt from registration, the exercise of such Option (or SAR) under
circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
     16.2. Rule 16b-3.
          During any time when the Company has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Company
that Awards pursuant to the Plan and the exercise of Options and SARs granted
hereunder will qualify for the exemption provided by Rule 16b-3 under the
Exchange Act. To the extent that any provision of the Plan or action by the
Board does not comply with the requirements of Rule 16b-3, it shall be deemed
inoperative to the extent permitted by law and deemed advisable by the Board,
and shall not affect the validity of the Plan. In the event that Rule 16b-3 is
revised or replaced, the Board may exercise its discretion to modify this Plan
in any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.
17. EFFECT OF CHANGES IN CAPITALIZATION
     17.1. Changes in Shares.
          If the number of outstanding Shares is increased or decreased or the
Shares are changed into or exchanged for a different number or kind of shares or
other securities of the Company on account of any recapitalization,
reclassification, share split, reverse split, combination of shares, exchange of
shares, share dividend or other distribution payable in capital shares, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company. In addition, the number
and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the

A-17



--------------------------------------------------------------------------------



 



aggregate Option Price or SAR Exercise Price payable with respect to Shares that
are subject to the unexercised portion of an outstanding Option or SAR, as
applicable, but shall include a corresponding proportionate adjustment in the
Option Price or SAR Exercise Price per share. The conversion of any convertible
securities of the Company shall not be treated as an increase in shares effected
without receipt of consideration. Notwithstanding the foregoing, in the event of
any distribution to the Company’s shareholders of securities of any other entity
or other assets (including an extraordinary dividend but excluding a
non-extraordinary dividend of the Company) without receipt of consideration by
the Company, the Company shall, in such manner as the Company deems appropriate,
adjust (i) the number and kind of Shares subject to outstanding Awards and/or
(ii) the exercise price of outstanding Options and Share Appreciation Rights to
reflect such distribution.

  17.2.   Reorganization in Which the Company Is the Surviving Entity Which does
not Constitute a Corporate Transaction.

          Subject to Section 17.3 hereof, if the Company shall be the surviving
entity in any reorganization, merger, or consolidation of the Company with one
or more other entities which does not constitute a Corporate Transaction, any
Option or SAR theretofore granted pursuant to the Plan shall pertain to and
apply to the securities to which a holder of the number of Shares subject to
such Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Agreement evidencing
an Award, any restrictions applicable to such Award shall apply as well to any
replacement shares received by the Grantee as a result of the reorganization,
merger or consolidation. In the event of a transaction described in this Section
17.2, Share Units shall be adjusted so as to apply to the securities that a
holder of the number of Shares subject to the Share Units would have been
entitled to receive immediately following such transaction.

  17.3.   Corporate Transaction in which Awards are not Assumed.

               Upon the occurrence of a Corporate Transaction in which
outstanding Options, SARs, Share Units and Restricted Shares are not being
assumed or continued:
               (i) all outstanding Restricted Shares shall be deemed to have
vested, and all Share Units shall be deemed to have vested and the Shares
subject thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and
               (ii) either of the following two actions shall be taken:
                    (A) fifteen days prior to the scheduled consummation of a
Corporate Transaction, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
days, or
                    (B) the Board may elect, in its sole discretion, to cancel
any outstanding Awards of Options, Restricted Shares, Share Units, and/or SARs
and pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value (as determined by the Board acting
in good faith), in the case of Restricted Shares or Share Units, equal to the
formula or fixed price per share paid to holders of Shares and, in the case of
Options or SARs, equal to the product of the number of Shares subject to the
Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per share paid to holders of Shares pursuant to
such transaction exceeds (II) the Option Price or SAR Exercise Price applicable
to such Award Shares.
               With respect to the Company’s establishment of an exercise
window, (i) any exercise of an Option or SAR during such fifteen-day period
shall be conditioned upon the consummation of the event and shall be effective
only immediately before the consummation of the event, and (ii) upon

A-18



--------------------------------------------------------------------------------



 



consummation of any Corporate Transaction, the Plan and all outstanding but
unexercised Options and SARs shall terminate. The Board shall send notice of an
event that will result in such a termination to all individuals who hold Options
and SARs not later than the time at which the Company gives notice thereof to
its shareholders.
     17.4. Corporation Transaction in which Awards are Assumed.
          The Plan, Options, SARs, Share Units and Restricted Shares theretofore
granted shall continue in the manner and under the terms so provided in the
event of any Corporate Transaction to the extent that provision is made in
writing in connection with such Corporate Transaction for the assumption or
continuation of the Options, SARs, Share Units and Restricted Shares theretofore
granted, or for the substitution for such Options, SARs, Share Units and
Restricted Shares for new common share options and share appreciation rights and
new common share units and restricted shares relating to the shares of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and option and share appreciation right exercise prices. In
the event a Grantee’s Award is assumed, continued or substituted upon the
consummation of any Corporate Transaction and his employment is terminated
without Cause within one year following the consummation of such Corporate
Transaction, the Grantee’s Award will be fully vested and may be exercised in
full, to the extent applicable, beginning on the date of such termination and
for the one-year period immediately following such termination or for such
longer period as the Committee shall determine.
     17.5. Adjustments
          Adjustments under this Section 17 related to Shares or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Corporate
Transaction upon Awards other than Options, SARs, Share Units and Restricted
Shares, and such effect shall be set forth in the appropriate Award Agreement.
The Board may provide in the Award Agreements at the time of grant, or any time
thereafter with the consent of the Grantee, for different provisions to apply to
an Award in place of those described in Sections 17.1, 17.2, 17.3 and 17.4. This
Section 17 does not limit the Company’s ability to provide for alternative
treatment of Awards outstanding under the Plan in the event of change of control
events that are not Corporate Transactions.
     17.6. No Limitations on Company
          The making of Awards pursuant to the Plan shall not affect or limit in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure or to merge, consolidate, dissolve, or liquidate, or to sell or
transfer all or any part of its business or assets.
18. GENERAL PROVISIONS
     18.1. Disclaimer of Rights
          No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a trustee, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed

A-19



--------------------------------------------------------------------------------



 



herein. The Plan shall in no way be interpreted to require the Company to
transfer any amounts to a third party trustee or otherwise hold any amounts in
trust or escrow for payment to any Grantee or beneficiary under the terms of the
Plan.
     18.2. Nonexclusivity of the Plan
          Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of share options
otherwise than under the Plan.
     18.3. Withholding Taxes
          The Company or an Affiliate, as the case may be, shall have the right
to deduct from payments of any kind otherwise due to a Grantee any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any Shares upon the exercise of an Option or pursuant to an Award.
At the time of such vesting, lapse, or exercise, the Grantee shall pay to the
Company or the Affiliate, as the case may be, any amount that the Company or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Company or the Affiliate, which
may be withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold Shares otherwise
issuable to the Grantee or (ii) by delivering to the Company or the Affiliate
Shares already owned by the Grantee. The Shares so delivered or withheld shall
have an aggregate Fair Market Value equal to such withholding obligations. The
Fair Market Value of the Shares used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 18.3 may satisfy his or her withholding
obligation only with Shares that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements. The maximum number of Shares
that may be withheld from any Award to satisfy any federal, state or local tax
withholding requirements upon the exercise, vesting, lapse of restrictions
applicable to such Award or payment of Shares pursuant to such Award, as
applicable, cannot exceed such number of shares having a Fair Market Value equal
to the minimum statutory amount required by the Company to be withheld and paid
to any such federal, state or local taxing authority with respect to such
exercise, vesting, lapse of restrictions or payment of Shares.
     18.4. Captions
          The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.
     18.5. Other Provisions
          Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.
     18.6. Number and Gender
          With respect to words used in this Plan, the singular form shall
include the plural form, the masculine gender shall include the feminine gender,
etc., as the context requires.
     18.7. Severability
          If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be

A-20



--------------------------------------------------------------------------------



 



severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.
     18.8. Governing Law
          The validity and construction of this Plan and the instruments
evidencing the Awards hereunder shall be governed by the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan and the instruments
evidencing the Awards granted hereunder to the substantive laws of any other
jurisdiction.
     18.9. Section 409A of the Code
          The Board intends to comply with Section 409A of the Code
(“Section 409A”), or an exemption to Section 409A, with regard to Awards
hereunder that constitute nonqualified deferred compensation within the meaning
of Section 409A. To the extent that the Board determines that a Grantee would be
subject to the additional 20% tax imposed on certain nonqualified deferred
compensation plans pursuant to Section 409A as a result of any provision of any
Award granted under this Plan, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The nature
of any such amendment shall be determined by the Board.
*      *      *

A-21